           Case 1:18-cv-09705-RA Document 17 Filed 03/14/19 Page 1 of 3
            Case 1:18-cv-09705-RA Document 16 Filed 03/07rii1=9==P:..::a~g=e=l=o=f=3=======i'1
                                                                                    CSDC-SDNY
                                                                                    00Ct''1E~T
 UNITED STATES DISTRICT COURT                                                       FLEC TRO~ICALLY FILED
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------X

      CA THERINE CARDA CI,
                                           Plaintiff(s),
                                                                         No. 18 Civ.      9705      (RA)
                            -v-
                                                                     CASE MANAGEMENT PLAN AND
                                                                         SCHEDULING ORDER
      VAN ECK ASSOCIATES CORPORATION
      and JAN VAN ECK,      Defendant( s).

 ----------------------------------------------------------- X

 RONNIE ABRAMS, United States District Judge:

          Pursuant to Rules 16-26(f) of the Federal Rules of Civil Procedure, the Court hereby

 adopts the following Case Management Plan and Scheduling Order:

 1.       All parties [consent _ _ I do not consent      X    ) to conducting all further proceedings
          before a United States Magistrate Judge, including motions and trial. 28 U.S.C. § 636(c).
          The parties are free to withhold consent without adverse substantive consequences. [lf all
          parties consent, the remainder of the Order need not be completed at this time.]

 2.       The parties (have~/ have not                     ] engaged in settlement discussions.

 3.       This case [is     X     /   is not       ] to be tried to a jury.

 4.       No additional parties may be joined after _ _ _ _3_/_22_/_1_9_ _ _ _ _ without leave of
          the Court.

 5.       No amendments to the pleadings may be made after _ _ _ _3_/2_2_/_19_ _ _ __
          without leave of the Court.

 6.       Initial disclosures pursuant to Rule 26(a)(l) of the Federal Rules of Civil Procedure shall
          be completed no later than               NIA*                . [Absent exceptional
          circumstances, within fourteen (14) days of the date of the parties' conference pursuant
          to Rule 26(1).]

  7.      All fact discovery is to be completed no later than                   7I 15/ 19                . [A
--~------ period flOitO--exceea 120 dCIYS--UiileSs--thi- case preSeniS--UYl-iq-ue-co-mplexities-or--Oihe_r____ -
          exceptional circumstances.]


         * The parties made disclosures pursuant to the Court's Alternative Dispute Resolution
         mediation program for employment discrimination cases.
          Case 1:18-cv-09705-RA Document 17 Filed 03/14/19 Page 2 of 3
              Case 1:18-cv-09705-RA Document 16 Filed 03/07/19 Page 2 of 3




8.       The parties are to conduct discovery in accordance with the Federal Rules of Civil
         Procedure and the Local Rules of the Southern District of New York. The following
         interim deadlines may be extended by the parties on consent without application to the
         Court, provided that the parties meet the deadline for completing fact discovery set forth
         in ,r 7 above.

         a.           Initial requests for production of documents shall be served by -~3~/2=9~/~1_9_ _

         b.           Interrogatories shall be served by _ _3_/_2_9/_1_9_ _

         C.           Depositions shall be completed by _ _7~/~1~5~/1~9_ _

         d.           Requests to Admit shall be served no later than ___6_/1_5_/1_9_ _

9.       All expert discovery, including disclosures, reports, production of underlying documents,
         and depositions shall be completed by                8/30/19           . [The parties shall
         be prepared to describe their contemplated expert discovery and the bases for their
         proposed deadlines at the initial conference.]

10.      All discovery shall be completed no later than _ _8_/3_0_/_l9_ __

11.      The Coqrt will conduct a post-discovery conference on                in -;
                                                                             l ,                     at
           11 i       • t,,1. [To be completed by the Court.] No later than one week in advance of
         the conference, the parties are to submit a joint letter updating the Court on the status of
         the case, including but not limited to whether either party intends to file a dispositive
         motion and what efforts the parties have made to settle the action.

12.      Unless otherwise ordered by the Court, the joint pretrial order and additional submissions
         required by Rule 6 of the Court's Individual Rules and Practices shall be due thirty (30)
         days from the close of discovery, or if any dispositive motion is filed, thirty (30) days
         from the Court's decision on such motion. This case shall be trial ready sixty (60) days
         from the close of discovery or the Court's decision on any dispositive motion.

13.      Counsel for the parties propose the following alternative dispute resolution mechanism
         for this case:

               a. _ _ Referral to a Magistrate Judge for settlement discussions.

               b. _X_ Referral to the Southern District's Mediation Program. [Note that all
                  employment discrimination cases, except cases brought under the Fair Labor
                  Standards Act of 1938, 29 USC.§ 201 et seq., are designated for automatic
                  referral to the Court's Alternative Dispute Resolution program of mediation,
                  Accordingly, counsel
                                   --
      --------------------------------
                                         in such cases should select 13(b).] COMPLETED
                                         -    ------------------                      --


               c. _ _ Retention of a private mediator.



                                                              2
         Case 1:18-cv-09705-RA Document 17 Filed 03/14/19 Page 3 of 3
          Case 1:18-cv-09705-RA Document 16 Filed 03/07/19 Page 3 of 3




         The use of any alternative dispute resolution mechanism does not stay or modify any date
         in this Order.

14.      The parties have conferred and their present best estimate of the length of trial is
               7 days


SO ORDERED.

Dated:                   I   ,   (<,/,   ',' /',/
                New York, Ne\\' Y~-rk'




                                                        United States District Judge




                                                    3
